Citation Nr: 1805905	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) or other specified trauma and stressor related disorders, due to an in-service sexual assault trauma. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty service from December 1963 to October 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2011, The Board remanded the claim for additional development.  The Board subsequently found new and material evidence to reopen the claim had been received and the matter was again remanded for further development in July 2015.

This appeal was processed using the Legacy Content Document Manager and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD or other specified trauma and stressor related disorder are as likely as not related to the in-service sexual assault trauma reported by the Veteran. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD or other specified trauma and stressor related disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  In view of the grant of the benefit at issue, further discussion of notice or development is indicated.

The Veteran was afforded a VA psychiatric examination connected with the claim most recently in November 2015 which includes an opinion as to the etiology of any current psychiatric disorder and its relationship to his period of service.  The Board concludes that the examination is adequate and did adequately consider lay statements.  

As noted above, the Board remanded this matter in July 2015.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran, if the matter was not granted.  A review of the Veteran's claims file shows that he was provided an updated SSOC in February 2016.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's mental disorder and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR MENTAL DISORDERS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record demonstrates that the Veteran has current mental disorders.  VA psychiatric examination records dated November 2015 diagnose the Veteran with current symptoms characteristic of trauma and stressor related disorder, which are causing the Veteran significant distress and impairment in social functioning.  The more dispositive question is whether the Veteran's current psychiatric disability occurred in or is otherwise related to service. 

The Veteran's essential contention is that he currently suffers from a psychiatric disorder, to include PTSD or other specified trauma and stressors related disorder due to an in-service sexual assault trauma.  The Board acknowledges that the Veteran's service treatment records are negative for complaints, treatments, or diagnoses for psychiatric disorders.  The earliest indication of psychiatric impairment is in 1999.  Thereafter, the record shows that the Veteran has been treated and diagnosed with various psychiatric disorders.  These have included anxiety, PTDS, as well as a multitude of other diagnoses.  Clinical history has included sexual molestation before service and sexual assault in and after service.  

The Board also acknowledges with greater deference the special evidentiary considerations applicable to claims for disability compensation regarding psychiatric disorders, to include PTSD or other specified trauma and stressor related disorders resulting from sexual assault.  The Board also recognizes that under C.F.R. § 3.304(f)(3) (2017), behavioral changes or evidence of stressors such as request for transfers to another military base, deterioration in duty performance, records from various treatment centers, and statements from family members, roommates, or fellow service member statements may be given evidentiary consideration in psychiatric disorders, to include PTSD or other specified trauma and stressors related disorders resulting from in-service sexual assault.  

The Board also recognizes that because psychiatric disorders, to include PTSD or other specified trauma and stressor related disorder based on in-service sexual assault trauma is an extremely personal and sensitive issue. The Board acknowledges that many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Due to the nature of the facts and circumstances surrounding the Veteran's claim, the Board finds that service connection is warranted for the Veteran's acquired psychiatric disorders to, include PTSD or other specified trauma and stressor related disorder due to in-service sexual assault, because the record indicates the onset of the diagnosed psychiatric disorders occurred during the Veteran's service and is shown to be directly related to the Veteran's present mental state.  

During the Veteran's March 2001 hearing, the Veteran testified that while stationed in Fort Monmouth, New Jersey in the spring of 1964, he was drugged and sexually assaulted by a man.  The Veteran also stated that he did not report the incident immediately to his superior because he was embarrassed and suffered from an inability to concentrate and fell into depression. 

The Veteran's Service Treatment Records (STR's) from induction in December 1963 to separation in October 1966 reveal no complaints, diagnosis, or treatments for an acquired psychiatric disorder, to include PTSD or other specified trauma and stressors related disorders resulting from an in-service sexual assault. 

The Board notes that Freedom of Information Act FOIA request were sent by the Veteran's agent to the Department of the Army requesting specific documentation regarding in-service sexual trauma suffered by the Veteran.  The Army corresponded that Army regulations provide for screening and destruction of all intelligence dossiers. Screening and destruction takes place daily and that the nature of the Veteran's records would have qualified for destruction.  The Army acknowledges that it is possible that, if they had a file on the Veteran's sexual trauma incident, the file would have qualified for destruction.  

VA psychological evaluations on August 1994, September 1994, October 1994, November 1994, December 1994, February 1995, May 1999, June 1999, December 1999, January 2000, February 2000, May 2000, June 2001, March 2001 April 2001, November 2001, December 2001, February 2002, September 2002 psychological examinations, the examiners noted that the Veteran suffers from circadian rhythm sleep disorder resulting from employment stressors, anxiety, and stress.  

On an August 2002 private examination, the examiner noted that the Veteran suffered from a delusional disorder, but also suggested that the diagnosis cannot be confirmed because the accuracy or inaccuracy of the Veteran's reported in-service sexual trauma cannot be proven. The examiner also noted that the Veteran is suffering from adjustment disorder with anxiety due to employment stressors. 

On a December 2002 VA psychological evaluation, the examiner noted that the Veteran suffered from a delusional disorder, but also suggested that the diagnosis cannot be confirmed because the accuracy or inaccuracy of the Veteran's reported in-service sexual assault trauma cannot be proven.  The examiner also noted chronic occupational stress and anxiety as a possible diagnosis. 

On a June 2006 VA psychological examination, the examiner noted that the Veteran suffers from chronic adjustment reaction with disturbance of mood and anxiety attacks that likens itself to PTSD; however the examiner did not opine as to the etiology of the of the Veteran's PTSD. 

On an October 2006 VA examination, the examiner noted that he would be more than content in supporting the fact that the Veteran has PTSD, however  he required the Veteran to produce evidence of the in-service sexual assault trauma event that took place in-service before the examiner would connect the etiology of the Veteran's PTSD to his service. 

On a February 2007 VA psychological examination, the examiner noted a diagnosis of PTSD; however the examiner noted his refusal to service connect the Veteran's PTSD diagnosis to the Veteran's in-service sexual assault trauma without the Veteran producing solid evidence to the examiner that the event took place. 

The examiners over the years infrequently noted the Veteran's account of the in-service sexual trauma that he consistently complained about in psychological examinations.  The examiners over the years also consistently prescribed outpatient therapy for the Veterans other psychological issues, but gave little deference to the Veteran's account of an in-service sexual trauma he endured. Moreover, the examiners have been unwilling to diagnose or acknowledge until a June 2006 examination, the Veteran's PTSD.  However due to the new development of evidence by way of a recent VA psychological examination, past opinions made by the VA examiners regarding the in- service sexual trauma the Veteran suffered should be afforded minimal probative value.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is evidence on file of a lay statement from one who served with the Veteran also reporting the events in question.  It was noted that the individuals were in "Crypto" school at the time, with a security clearance.  They feared that reporting the event might lead to a loss of the clearance.  The Veteran has also indicated that he went to Korea as a photographer as that required less of a security clearance.  He also reportedly extended in Korea to get out of the service early.  Record do reveal that the Veteran had a security clearance during service, and reveal that he was given an early out secondary to spending over a year in Korea.

On a November 2015 VA psychological examination, the examiner noted that the Veteran did not meet the criteria for PTSD.  The examiner noted that at present the Veteran is displaying symptoms characteristic of the trauma and stressor related disorder diagnostic class.  The examiner spent an extended period with the Veteran.  The examiner opined that based on the time of onset of these symptoms (subsequent to an event involving sexual assault experienced while in the military, an event involving unwanted contact and solicitation of a sexual nature while in the military, and the Veteran's reporting of a series of events involving unwanted contact and solicitation of a sexual nature following his military discharge) and multiple logical connections to those events (distressing recollections of those events, distressing dreams with content or emotion related to those events, avoidance of reminders of those events, etc.), The Veteran's trauma- and stressor related disorder was at least as likely as not  incurred in or caused by a sexual trauma in-service event.  This examination was requested as a result of the prior Board remand.

The Veteran has been consistent during the appeal period in attributing his trauma and stress related disorder to the sexual trauma event he suffered in-service.  Furthermore, the record contains competent and credible lay statements from other service members stationed with the Veteran during the time the sexual trauma occurred and are consistent about the etiology of the veteran's trauma and stressor related disorder.  As noted above statements from family members, roommates, or fellow service member statements may be given evidentiary consideration in psychiatric disorders, to include PTSD or other specified trauma and stressor related disorders resulting from sexual assault.  C.F.R. § 3.304(f)(3) (2017).  Furthermore VA and private psychiatric examinations indicated the Veteran has been consistent in complaints about the etiology of the trauma and stressor related disorders resulting from sexual trauma he suffered in-service which have required years of medication and therapy.

The Board finds that the evidence is in relative equipoise with the claim as to whether the Veteran's current disability of a trauma and stressor related disorder is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, "where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).


ORDER
Service connection for an acquired psychiatric disorder, most recently classified as a trauma and stressor related disorder, is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


